Citation Nr: 0703692	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  98-12 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
hypothyroidism, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from August 1969 to August 
1972.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arose from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim for a disability 
rating higher than 10 percent for a hypothyroid disorder.

To support her claim for a higher rating, the veteran 
testified at a January 2005 hearing at the RO.  A transcript 
of that proceeding is of record.  During the hearing, she 
withdrew her claim for an increased disability rating for her 
chronic lumbosacral strain.  She said she only wanted to 
continue her appeal for a higher rating for her 
hypothyroidism.  So this is the only remaining claim on 
appeal.  See 38 C.F.R. § 20.204 (2006).

In October 2005 the Board remanded this case to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration.

In response to the January 2006 supplemental statement of the 
case (SSOC), the veteran asserted in a February 2006 
statement that she has worsening vision from cataracts in 
both eyes, as well as macular degeneration, and due to a 
tumor behind her right eye specifically.  She seemed to 
attribute this additional disability to her hypothyroidism, 
but these type additional symptoms are not included in the 
rating criteria for evaluating the severity of her 
hypothyroidism.  According to the September 2006 SSOC, the RO 
is developing the claim for this additional disability 
separate and apart from the claim for a higher rating for the 
hypothyroidism.  Thus, the Board need not refer this 
additional claim to the RO.




FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate her claim, including apprising her of whose 
responsibility - hers or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist her in 
developing that evidence.

2.  To veteran needs continuous medication for control of her 
hypothyroidism; she complains of fatigue and cold intolerance 
- but, despite her contentions to the contrary, there is no 
objective clinical confirmation of constipation, 
mental sluggishness, muscular weakness, or cardiac 
symptomatology.


CONCLUSION OF LAW

The requirements are not met for a rating higher than 10 
percent for hypothyroidism.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7903 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).



The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, including apprising her of the evidence VA will 
attempt to obtain and the evidence she is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); see, 
too, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).   

In this particular case at hand, in July 2002 and December 
2003 letters the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate her 
claim for an increased rating, as well as what information 
and evidence she needed to submit, what information and 
evidence would be obtained by VA, and the need for her to 
advise VA of and to submit any further evidence that was 
relevant to her claim.  The September 2006 SSOC informed her 
how effective dates are assigned and the type of evidence 
impacting that downstream determination.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of her 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities she identified, the records of the private doctors 
she cited, and the transcript of her RO hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to her.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to her.  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against her claim for a higher disability 
rating, any question concerning the downstream effective date 
to be assigned is rendered moot.  Thus, any such error is 
harmless and does not prohibit consideration of her appeal on 
the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Historically, a January 1973 rating decision granted service 
connection for hypothyroidism with a 10 percent disability 
rating for it.  The veteran's current claim for a higher 
rating was received in May 1997.  A June 1997 rating decision 
denied her claim without the benefit of a medical 
examination, which she made note of in her notice of 
disagreement (NOD).  So an examination was arranged in 
December 1998, but her 10 percent rating was not increased 
even after considering the results of that medical 
evaluation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, 


reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's hypothyroidism is rated according to 38 C.F.R. 
§ 4.119, DC 7903.  Under this code, a 10 percent rating is 
warranted when symptoms include fatigability or continuous 
medication is required for control.  A 30 percent rating 
is warranted when symptoms include fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is warranted when symptoms include muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted when symptoms include cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness.  Id.

The veteran has been afforded several VA examinations to 
assess the severity of her hypothyroidism, but none resulted 
in objective clinical confirmation of her subjective 
complaints - especially the fatigability, constipation, and 
mental sluggishness required for the next higher rating of 30 
percent.  Yet she persists in asserting that her symptoms are 
more severe than found on clinical examination.  See, e.g., 
her February 2006 statement in response to the January 2006 
SSOC.  Absent objective clinical confirmation of her alleged 
symptoms, there simply is no basis to increase her rating to 
the desired 30-percent level.  See 38 C.F.R. § 4.7.

The December 1998 examination report reflects that the 
veteran denied having been prescribed any medication for her 
thyroid condition, at least up until that point in time.  She 
complained of occasional cold and heat intolerance, but in 
the diagnosis at the conclusion of that evaluation, the 
examiner indicated the veteran's thyroid examination was 
unremarkable (normal).

The report of a more recent December 2002 examination 
indicates the veteran related that she still had not required 
medication until two years prior, when she presented with a 
rather progressive fatigue.  The evaluating physician 
prescribed Synthroid, 0.05 mg per day, and her energy 
gradually returned.  She denied thermoregulation or 
irregularity to her elimination and noted no significant 
skin changes.  The examiner noted the veteran was euthyroid 
with a thyroid-stimulating hormone (TSH) of 2.7.  Objective 
clinical examination again revealed no abnormalities.  Heart 
rate was normal, was not bradycardic, and was regular.  There 
were no signs of myxedema or fluid accumulation in the lower 
extremities, and reflexes were normal.  The examiner 
diagnosed hypothyroidism currently compensated for with 
medication.

As of an even more recent September 2004 examination, the 
veteran's assertions significantly contradicted the 
examination reports.  The September 2004 examination report 
reflects that she denied fatigability or mental changes, 
constipation, and any cardiovascular or gastrointestinal 
symptoms.  She did relate complaints of restless sleep and 
cold intolerance.  She also denied having experienced any 
pressure on her pharynx, and she related that her weight at 
one time was at 250 pounds, but was in the mid-160s at that 
examination - so nearly 100 pounds less.  The examiner noted 
the veteran's medication dosage was 0.075 every day.  
Examination revealed no visual abnormalities, and the thyroid 
was non-palpable.  The heart was normal rate and rhythm 
without gallops, rubs, or murmurs.  There were no changes in 
muscle strength, no tremor, and no myxedema.

In her response to the October 2004 SSOC, the veteran 
asserted that she fatigued very easily, that she had dry and 
cold skin, very loose bowels and loss of bladder control, and 
that she had trouble concentrating, had blurred vision, and 
very low tolerance for cold.  She referenced the increase in 
the dosage of her medication as proof that her symptoms were 
real.  She also asserted that the examiner did not ask her if 
she had trouble concentrating, and that she never said that 
she did not experienced fatigue.

At her RO hearing, the veteran agreed that her energy level 
returned when she was on what she referred to as the "up 
dose" of her medication, but that her energy level had 
started to go down again, and that she was restless and 
having problems with her eyesight.  She related, as well, 
that she was constantly cold and restless at night, and said 
she told the VA examiner that she could not get warm and that 
her hands were like ice.  She further testified that she was 
very tired and did not have the energy to do anything.  She 
denied experiencing constipation but said she had frequent 
diarrhea.  Transcript, pp. 10-13.

The report of a subsequent December 2005 examination (which 
the Board directed be scheduled when remanding this case in 
October 2005) indicates the veteran was examined by the same 
doctor who had conducted the 2004 examination.  This doctor 
noted the veteran denied fatigability at the last 
examination, but currently claimed she was fatigable, was 
depressed, and that her weight fluctuated by 10 pounds.  Her 
medication dosage was noted as still at 0.075 mcg.  She also 
informed the examiner that she had a choking feeling because 
of pressure on her esophagus due to her thyroid being 
enlarged, and that she was cold intolerant and experienced 
constipation alternating with diarrhea.

The examiner observed that it was important to note that the 
veteran asserted all eight elements of medical history of 
thyroid disease, whereas she had reported only one of eight 
at the 2004 examination.  Objective physical examination 
revealed her thyroid to be normal size in the midline, with 
no nodularity.  Apical rate was 70, normal size and rhythm, 
without gallop, rub, murmur.  There was no exophthalmus and 
no visual changes.  Motor strength was 5/5; she had no 
tremor; and there was no evidence of myxedema and no evidence 
of residual thyroid disease.  The examiner observed that all 
of the laboratory tests revealed normal values and rendered a 
diagnosis of hypothyroidism, stable on minimal thyroid 
replacement.

The examiner noted the RO's request that an opinion be 
rendered on the etiology of the veteran's subjective 
complaints of fatigability, depression, pressure, 
cold intolerance, and reported constipation.  In response, 
the examiner indicated that, in light of the normal findings 
on physical examination, it would be speculation to render an 
opinion and again observed that the veteran was in 
stable remission.

A December 2005 ultrasound of the veteran's thyroid was 
performed after the examination.  The report of that 
ultrasound reflects that the procedure showed the right lobe 
to measure larger than the left and a diffusely heterogenous 
thyroid gland without focal lesions, and that the findings 
might represent thyroiditis.  Clinical correlation was 
suggested.

In her February 2006 statement, in response to the January 
2006 SSOC continuing to deny her claim for a higher rating, 
the veteran asserted that she had informed the VA examiner 
that she was fatigued and constipated - although this was 
not mentioned in the report.  Further, she asserted that she 
was prescribed Zoloft for mental sluggishness.  She again 
referenced the fact that her ophthalmologist had informed her 
that she had cataracts in both eyes, macular degeneration in 
both eyes, and a tumor behind her right eye.  So she said she 
believes she meets the criteria for a higher rating of 30 
percent because she has fatigability, constipation, and 
mental sluggishness.

The evidence supporting the veteran's assertions shows she 
was prescribed Synthroid for her complaints of fatigability, 
and her VA treatment records reflect a positive depression 
screening in January 2006.  Still, though, her hypothyroidism 
does not more nearly approximate the requirements for a 
higher 30 percent or more rating.  38 C.F.R. § 4.7.

Concerning her assertion of constipation, the veteran's VA 
treatment records contain no indication or even suggestion of 
her consistently complaining of this - in fact, quite the 
contrary.  Her outpatient records mention instead, diarrhea, 
so the polar opposite.  This is further buttressed by her 
testimony at the RO hearing, when she acknowledged that she 
primarily experienced diarrhea.  Furthermore, a May 1998 note 
from one of her private doctors indicates her back disability 
had started to manifest with bowel and bladder incontinence.  
Indeed, these progressing symptoms referable to her back led 
to the spinal laminectomy she underwent approximately one 
month later.  To the extent any bowel or bladder dysfunction 
was medically attributed to her back disability, this cannot 
be used as grounds for increasing the rating for her 
hypothyroidism.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

In any event, records from this same doctor from 2002 to 2003 
indicate the veteran reported no problems with her bowels or 
bladder, and that she continued to work at the post office.  
Moreover, there was no objective clinical evidence of thyroid 
or heart-related symptoms either.  Neither do the outpatient 
treatment records reflect any indication of her having 
manifested cold skin or exterior, as reflected by the 2002 
examination report and the notes of her periodic visits.  A 
June 2004 note shows her skin was pink, warm, and dry, and 
there were no complaints of cold hands or the like.

At her January 2006 follow-up to the December 2005 thyroid 
ultrasound, the veteran's depression screening was positive 
- with a score of four.  A score of three or less is 
negative.  But the evaluating physician pointed out that a 
referral to mental health was not required.  The veteran's 
pharmacy records reflect that she was prescribed Sertraline, 
rather than Zoloft as she asserts.

Regardless, even giving her the benefit of the doubt for the 
sake of argument, thereby presuming her depression is 
secondary to her hypothyroidism, the evidence as a whole 
nonetheless still does not support a higher 30 percent or 
greater rating.  Specifically, there is still no probative 
evidence she has mental sluggishness, as she alleges.  The 
1998 PTSD examination report reflects that objective 
mental status evaluation revealed no such sluggishness.  The 
examiner diagnosed a probable mood disorder, not otherwise 
specified, and noted the veteran's psychiatric pathology was 
probably secondary to pre-service childhood trauma.  Events, 
however traumatic and unfortunate, which do not relate to her 
military service cannot be used as a basis for increasing the 
rating for her hypothyroidism at issue - since the very 
essence of providing compensation for this disability is that 
it stems from her military service, not unrelated factors.  
See again Mittleider, 11 Vet. App. at 182.  And as alluded 
to, none of her VA outpatient treatment records contain 
evidence of mental sluggishness.  As reflected in the January 
2006 note, she was prescribed an anti-depressant, but none of 
the examination reports have noted any mental sluggishness.

Further, all of the medial evidence of record shows the 
veteran does not have any resulting heart dysfunction; it is 
normal.  A November 2004 VA note shows she telephonically 
informed a clinic that she had seen a private doctor for a 
familial heart condition - but nothing was found except a 
heart valve issue, which she was to follow up with a private 
cardiologist.

A veteran's account of what a physician purportedly said, 
filtered as it is through a lay person's sensibilities, is 
not competent medical evidence.  Cf. Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  Also, the entirety of the November 
2004 note concerned the veteran's hormonal therapy for her 
nonservice-connected hysterectomy residuals and the possible 
secondary effects of her dosage.  And none of her subsequent 
assertions mention heart-related symptoms.  Lastly, there is 
no evidence whatsoever of muscular weakness.

In sum, the evidence of record shows - at most - 
fatigability.  Muscular weakness, mental disturbance, and 
weight gain are required for a 60 percent rating.  The 
evidence of record shows no more than depression.  The 
January 2006 note indicates the veteran's weight was 140 
pounds in May 2005 and 137 pounds at the January 2006 visit.  
Further, she was encouraged to continue to follow her dietary 
regimen as part of her cholesterol control.  Thus, in 
addition to no muscular weakness, she has in fact lost weight 
(not gained).

The Board is mindful of the veteran's assertion of her eye 
symptomatology, but also points out that she is not service 
connected for any of the symptoms she mentioned, either on a 
direct basis or secondarily as causally related to or part 
and parcel of her hypothyroidism.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The RO referred 
the results of the December 2005 ultrasound to the examiner 
who had conducted the 2005 examination and who, in fact, had 
ordered that procedure.  In response, he observed that the 
ultrasound results confirmed the continued presence of 
hypothyroidism or thyroiditis.  But he went on to note that 
the eye symptomatology reported by the veteran was not 
consistent with the natural history of thyroiditis and 
therefore recommended an examination by a specialist.  This 
examiner specifically used the word dissonance, which is 
defined as a lack of agreement.  See Webster's II New College 
Dictionary, p. 330 (2001).

Thus, the Board is constrained to find that the veteran's 
hypothyroidism more nearly approximates her existing 10 
percent rating, so her appeal must be denied because the 
preponderance of the evidence is unfavorable.  38 C.F.R. 
§§ 4.3, 4.7, 4.119, Diagnostic Code 7903.


ORDER

The claim for a rating higher than 10 percent for 
hypothyroidism is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


